Title: From Thomas Jefferson to United States Senate, 13 December 1804
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                     
                     Dec. 13. 1804
                  
                  I present for your advice a treaty entered into on behalf of the US. with the Creek Indians, for the extinguishment of their right in certain lands in the forks of Oconee & Okmulgee rivers, within the state of Georgia. for the purpose of enabling you to form a satisfactory judgment on the subject it is accompanied with the instructions of 1802. Apr. 12. to James Wilkinson, Benjamin Hawkins and Andrew Pickens Commissioners; those of 1803. May. 5. to James Wilkinson, Benjamin Hawkins & Robert Anderson Commissioners; and those of 1804. Apr. 2. to Benjamin Hawkins sole Commissioner. the negociations for obtaining the whole of the lands between the Oconee and Okmulgee have now been continued thro’ three successive seasons, under the original instructions, & others supplementory to them, given from time to time as circumstances required: and the Unity of the negociation has been preserved not only by the subject, but by continuing Colo. Hawkins always one of the Commissioners, & latterly the sole one. the extent of the cession to be obtained being uncertain, the limitation of price was what should be thought reasonable, according to the usual rate of compensation. the Commissioner has been induced to go beyond this limit probably by the just attentions due to the strong interest which the state of Georgia feels in making this particular acquisition, & by a despair of procuring it on more reasonable terms from a tribe which is one of those most fixed in the policy of holding fast their lands. to this may be added that if, by an alteration in the 1st. article, instead of giving them stock which may be passed into other hands and render them the prey of speculators; an annuity shall be paid them in this case, as has hitherto been practised in all similar cases, the price of these lands will become a pledge & guarantee for our future peace with this important tribe, & eventually an indemnity for the breach of it. On the whole I rest with entire satisfaction on the wisdom & counsel of those whose sanctions the constitution has rendered necessary to the final validity of this act.
                  
                     Th: Jefferson 
                     
                  
                            
                            
                        
               